Order filed, May 20, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00373-CR
                                 ____________

                      THE STATE OF TEXAS, Appellant

                                         V.

                        JASPER ROBIN CHEN, Appellee


          On Appeal from the County Criminal Court at Law No. 16
                            Harris County, Texas
                       Trial Court Cause No. 2233753


                                      ORDER

      The reporter’s record in this case was due May 13, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Mabarak Oladejo, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.


                                   PER CURIAM